Case 1:19-cv-02367-ABJ Document 41 Filed 02/18/20 Page 1 of 1
        Case 1:19-cv-02367-ABJ Document 41-1 Filed 02/18/20 Page 1 of 1


                  �nit£h �tat£s @nurt nf J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5262                                                September Term, 2019
                                                                      1 : 19-cv-02367-ABJ
                                                  Filed On: December 19, 2019 [1s2os201
Peter Strzok,

                Appellee

       V.

William Pelham Barr, in his official capacity
as Attorney General, et al.,

                Appellees

David Andrew Christenson,

                Appellant

                                        ORDER

      By order filed October 2, 2019, appellant was directed to either pay the appellate
docketing fee or file a motion for leave to proceed on appeal in forma pauperis by
November 1, 2019. To date no submissions have been filed by the appellant. Upon
consideration of the foregoing, it is

      ORDERED that this case be dismissed for lack of prosecution. See D.C. Cir.
Rule 38.

       The Clerk is directed to issue the mandate in this case by February 3, 2020.

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Amanda Himes
                                                         Deputy Clerk
